Citation Nr: 1436152	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a gunshot wound of the left wrist.  

4.  Entitlement to an effective date prior to July 1, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).  

(The issue of entitlement to payment of attorney fees from past due benefits is the subject of a separate, but concurrently issued, decision.)  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to March 1971.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran failed to report to a March 2010 RO hearing.  

By way of history, in a July 2000 rating decision, the RO denied the Veteran's claim for service connection for a gunshot wound of the left wrist.  The Veteran did not appeal that decision and it became final.  Subsequently, the RO reopened and denied the claim in August 2002.  The Veteran was notified of the decision but did not appeal.  

Thereafter, in the above noted August 2009 rating decision, the Veteran was granted service connection and assigned a 100 percent evaluation for PTSD effective July 1, 2008, and a 70 percent evaluation effective September 1, 2008.  The RO otherwise denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, as well as the petition to reopen the claim for service connection for a gunshot wound of the left wrist.  

In February 2010 the Veteran's attorney filed a notice of disagreement (NOD) in which he challenged, inter alia, the July 1, 2008 effective date for the grant of service connection for PTSD.  He alleged that the claim had been reopened earlier than July 1, 2008.  The attorney also appealed the denial of the claims for service connection for bilateral hearing loss and for tinnitus, as well as the denial of the petition to reopen the claim for service connection for a gunshot wound of the left wrist.  The attorney additionally appealed the denial of the claim for a TDIU.  

In a July 2011 rating decision, the RO granted the Veteran a 100 percent rating for PTSD effective July 1, 2008.  It was noted that the issue on appeal for a TDIU was moot in light of the assigned 100 percent schedular rating for PTSD.  Also in July 2011, the RO issued a statement of the case (SOC) and identified the issues on appeal as being those pertaining to bilateral hearing loss, tinnitus, and a gunshot wound of the left wrist.  The July 2011 SOC did not include the appeal for an effective date earlier than July 1, 2008 for the grant of service connection for PTSD nor was a separate SOC covering this issue provided to the Veteran or his attorney.  

Otherwise, the Board notes that in January 2014, the Veteran filed a claim for service connection for sleep apnea.  It does not appear that the agency of original jurisdiction (AOJ) has taken action on the claim and the issue of service connection for sleep apnea is currently not before the Board.  As such, the issue is referred to the AOJ for additional action and development as is warranted.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In an August 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), submitted in response to the above noted July 2011 SOC, the Veteran requested a Travel Board hearing before a member of the Board.  In January 2012, the AOJ notified the Veteran's attorney that a Travel Board hearing was pending and if a hearing was no longer requested then the AOJ should be notified in writing of this fact.  A review of the claims folders (to include the Veteran's Virtual VA and VBMS electronic files) does not reflect that the Veteran has withdrawn his request for a Travel Board hearing.  Otherwise, a January 2014 RO "Appeal Certification to BVA Worksheet" reflects no Travel Board hearing having been requested although VACOLS (Veterans Appeals Control and Locator System) currently reflects that a Travel Board hearing was requested.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the AOJ is warranted.  

Additionally, as noted above, an NOD was submitted in response to the August 2009 rating and the assigned effective date for the grant of service connection for PTSD.  The AOJ has not issued the Veteran an SOC with respect to this issue and should take action to do so on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The AOJ should notify the Veteran and his attorney of the date and time of the hearing and give them time to prepare.  

2.  The AOJ should provide the Veteran an SOC pertaining to the issue of entitlement to an effective date prior to July 1, 2008 for the grant of service connection for PTSD.  (Parenthetically, the Veteran's attorney contends that the claim for service connection for PTSD was reopened prior to July 1, 2008.)  

If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

